Citation Nr: 0711002	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  05-08 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania

THE ISSUES

1. Entitlement to service connection for fibrocystic breast 
disease.

2. Entitlement to service connection for post-simple 
bilateral mastectomies.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant & Appellant's Spouse


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1973 to June 1982.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from September and 
December 2004 rating decisions of the Philadelphia RO.  In 
January 2006, a Travel Board hearing was held before the 
undersigned.  A transcript of the hearing is of record.  At 
the hearing, the veteran submitted additional evidence with a 
waiver of RO initial consideration of such evidence.  The 
case was previously before the Board in November 2006 when it 
was referred to the Veterans Health Administration (VHA) for 
an advisory medical opinion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on her part is required.


REMAND

In January 2007, a VHA medical opinion was associated with 
the record in this case.  In February 2007, the veteran was 
furnished a copy of the opinion and was advised that she had 
60 days to submit relevant evidence or argument in response.  
See 38 C.F.R. §§ 20.901, 20.903.  In February 2007, she 
submitted additional evidence in support of her claim and, in 
an accompanying statement, asked that the case be remanded 
for RO initial review of the additional evidence.  This 
evidence has not been reviewed by the RO.  Under Disabled 
American Veterans v. Secretary of Veterans Affairs (DAV), 327 
F.3d 1339 (Fed. Cir. 2003), the Board has no recourse but to 
comply with the appellant's request for RO initial review of 
the additional evidence.  

Additionally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate her claims for service connection, but was not 
notified of the criteria for establishing disability ratings 
or effective dates of awards.  Since the case is being 
remanded anyway, the RO will have the opportunity to correct 
the notice deficiencies.  

Accordingly, the case is REMANDED for the following:

1.	The RO must provide the veteran notice 
regarding the ratings for the claimed 
disabilities and the effective date of 
any award as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 490-91 (2006).

2.	The RO should re-adjudicate the matters 
on appeal (specifically including 
initial consideration of the January 
2007 VHA opinion and additional 
evidence received by the Board in 
February 2007 without a waiver of RO 
review).  If the benefits sought on 
appeal remain denied, the RO should 
issue an appropriate supplemental 
statement of the case, and give the 
appellant and her representative the 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for further review, if otherwise 
in order.

The purposes of this remand are to satisfy due process 
considerations and the mandates of the Federal Circuit in 
DAV, supra.  The appellant has the right to submit 
additional evidence and argument on the matters the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  These claims must be afforded 


expeditious treatment.  The law requires that all claims 
that are remanded by the Board for additional development or 
other appropriate action must be handled in an expeditious 
manner.  



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).




